Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Amendment

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	The application has been amended as follows:
	In claim 8, please delete “(Dimensional change rate on heating)”.
Authorization for this examiner’s amendment was given in a telephone interview with Katsuhiro Arai on November 3, 2021.

Reasons for allowance

3.	Claims 1 and 6-10 are allowed and renumbered as claims 1-6. Claims 2-5 have been cancelled by Applicant.

4.	The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the recited adhesive tape further including a strength to repel members of 70 MPa*mm or less calculated by the formula:
Strength to repel members (MPa*mm) = tensile elastic modulus (MPa) of adhesive tape x thickness (mm) of adhesive tape.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.
Any comments considered by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781